Name: Commission Regulation (EEC) No 3041/90 of 22 October 1990 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 10. 90 Official Journal of the European Communities No L 290/ 11 COMMISSION REGULATION (EEC) No 3041/90 of 22 October 1990 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons 1 . The following is added to Article 13 ( 1 ) (d) and (e) :THE COMMISSION OF THE EUROPEAN COMMUNITIES, 'an indication of the quantities of juice obtained from each product and the degree of concentration expressed in degrees Brix.' Having regard to the Treaty Establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 3 (2) thereof, 2. Article 1 5 is amended as follows : (a) the following is added to the third indent : Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 11 99/90 (4), and in particular Article 3 , i Whereas Commission Regulation (EEC) No 1562/85 (*), as last amended by Regulation (EEC) No 2025/90 (*), lays down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons ; Whereas experience has shown that the checks presently carried out with regard to the payment of financial compensation granted for raw materials used for proces ­ sing, in particular into juice, must be strengthened, in particular by the introduction of checks on the confor ­ mity of the finished product obtained from processing and the raw materials used for this processing ; whereas provisions should be adopted to enable these checks to take place ; as well as an indication of the quantities of juice obtained from each product, and the degree of concentration expressed in degrees Brix.' ; (b) the fourth indent is replaced by the following : 'the quantities of products leaving the processing establishment with an indication for each batch of the degree of concentration expressed in degrees Brix and the destination address. These indications can be shown in the records as references to the supporting documents provided that these contain the above information.' ; (c) the following indent is added : 'The records shall also include the following addi ­ tional information : the quantities of juice purchased, broken down by product, and their degree of concentration expressed in degrees Brix.' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 3 . In Article 15 the following phrase is added to para ­ graph 2 : 'The processor shall also keep proofs of payment rela ­ ting to all processed products purchased for a period of five years.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : 4. (a) In Article 17 ( 1 ) the following point is added : '(a) (a) that the quantities of raw materials referred to in (a) correspond to the juice resulting from processing of these products taking account of the yield of the raw material and the degree of concentration of the finished product expressed in degrees Brix. The correspondence between the quantity of raw material and the quantity of juice obtained and the degree of concentration in degrees Brix is assessed using the scale of correspondence given in the Annex.' (') OJ No L 324, 27. 12. 1969, p. 21 . (2) OJ No L 374, 22. 12. 1989, p. 6. 3) OJ No L 125, 19 . 5. 1977, p. 3 . (4) OJ No L 119, 11 . 5 . 1990, p . 61 . 0 OJ No L 152, 11 . 6 . 1985, p . 5. 6 OJ No L 184, 17. 7. 1990, p . 12. No L 290/ 12 Official Journal of the European Communities 23 . 10 . 90 5. Article 1 7 (3) is replaced by the following : '3 . The competent authorities designated by the Member States shall carry out a physical check of the stocks of processed products in the processing establishment and the stocks of processed products purchased at least twice per year.' 6 . The following point is added to the first paragraph of Article 20 : '8 . The finished products referred to in points 1 to 5 and 7 including an indication of the degree of concentration expressed in degrees Brix.' 7. The Annex set out in the Annex to this Regulation is added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX ANNEX SCALE OF CORRESPONDENCE Juice i Yield into juice between Degree Brix natural juice between Oranges 30 and 40 % 10 and 12 ° Mandarins, Clementines and Satsumas 22,5 and 30 % 10 and 12 ° Lemons 20 and 30 % 7 and 8 ° '